11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In re Occidental Oil & Gas                  * Original Mandamus Proceeding,
Corporation et al.,

No. 11-18-00071-CV                          * April 19, 2018

                                            * Per Curiam Memorandum Opinion
                                              (Panel consists of: Willson, J.,
                                              Bailey, J., and Wright, S.C.J.,
                                              sitting by assignment)

      This court has considered Relators’ agreed motion to dismiss and concludes that
the motion should be granted. Therefore, in accordance with this court’s opinion, the
motion is granted and the proceeding is dismissed.